Citation Nr: 0614045	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  02-21 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 70 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Board remanded this claim in January 2004 for further 
development.  In March 2005, the veteran participated in a 
Board video conference hearing with the undersigned.  A 
transcript of that proceeding has been associated with the 
claims folder.  The Board again remanded this claim in June 
2005.

In a rating decision dated in January 2006, the veteran's 
disability evaluation was increased from 50 to 70 percent 
disabling for PTSD, effective November 15, 2000, the date of 
the veteran's claim.


FINDINGS OF FACT

1.  The veteran currently suffers from non-service connected 
disabilities including panic disorder, depression, Lupus, 
Raynaud's disease and fibromyalgia.

2.  The evidence of record supports a finding that the 
veteran's PTSD is not manifested by gross impairment of 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
himself or memory loss for names of close relatives or his 
own name.


CONCLUSION OF LAW

The criteria for an evaluation in excess of the currently 
assigned 70 percent for PTSD have not been met.  38 U.S.C.A. 
§ 1155 (West Supp. 2005); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records dated September 1967 to September 1969; prior 
rating decisions; the veteran's contentions; VA records for 
outpatient treatment; VA examinations; private medical 
records; and lay statements.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
Rather, the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, with respect to 
the veteran's claim.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the veteran.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  See 38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. § 4.1 (2005).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  See 
38 C.F.R. § 4.7 (2005).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2 (2005); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected PTSD psychiatric disorder is 
evaluated under Diagnostic Code 9411.  The regulations 
establish a general rating formula for mental disorders.  See 
38 C.F.R. § 4.130 (2005).  Ratings are assigned according to 
the manifestation of particular symptoms.  However, the use 
of the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 
4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the DSM-IV (American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  Id.

The current 70 percent disability rating requires:

Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting; inability to establish and maintain 
effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or 
own name.

See 38 C.F.R. § 4.130 (2005).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score is highly probative as it 
relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).
The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 70 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2005).  He essentially contends that the symptomatology 
associated with his PTSD is more severe than is contemplated 
by the currently assigned rating.

It is clear that the veteran experiences significant 
impairment due to his PTSD.  He suffers from chronic sleep 
impairment, including nightmares.  He is often depressed and 
irritable.  He has impaired concentration and memory, and 
occasional panic attacks.  He has difficulty dealing with 
others and avoids crowds of people, resulting in some social 
isolation.  However, after a careful review of the record and 
for reasons and bases expressed immediately below, the Board 
finds that the veteran's demonstrated PTSD symptomatology 
warrants a continuation of the currently assigned 70 percent 
rating.  

In support of the veteran's claim, he submitted a May 1998 
Social Security Administration (SSA) determination that 
indicated the veteran was disabled due to affective/mood 
disorders and anxiety-related disorder.  While the award of 
SSA disability was based on psychiatric disabilities, the SSA 
did not make a specific finding that the veteran was disabled 
due to PTSD.  In fact, a finding dated in March 1998 stated 
that there was a direct correlation between the veteran's 
open heart surgery in September 1997 that caused an increase 
in the veteran's intensity of panic and anxiety.  It was also 
noted that the veteran was placed on Sinequan in 1980 due to 
depression resulting from trauma in Vietnam.  The veteran 
noted that the medication was helpful and he stopped taking 
the medication.  He remained off the medication until 1997, 
when the anxiety and depression began again.

The veteran submitted a statement from W.C.D., M.D., dated in 
September 1998.  The physician stated that he had treated the 
veteran since February 1998.  The veteran received medication 
for treatment of panic disorder, depression and PTSD.  It was 
concluded that the veteran was totally disabled due to these 
conditions.  The Board notes that the physician did not 
specifically state that the veteran's total disability was 
based on PTSD alone.  Additionally, the physician did not 
provide reasons and bases for his assessment, nor did he 
review the veteran's claims folder in conjunction with his 
treatment of the veteran.  In Black v. Brown, 5 Vet. App. 
177, 180 (1993), the Court stated that the Board may discount 
medical opinions that amount to general conclusions based on 
history furnished by the veteran and that are unsupported by 
the clinical evidence.  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

This medical evidence from 1998, although relevant to the 
history of the veteran's psychiatric disorder, is not 
relevant as to the severity of the disability he currently 
exhibits.  That is, under Fenderson, supra, evidence of his 
disability from the date of his claim - in this case, from 
November 2000 - to the present is what is most probative in 
determining the appropriate disability rating.  Although it 
could be implied that if he was disabled in 1998, he is 
disabled now, that is not necessarily true.  The severity of 
his psychiatric symptomatology may fluctuate over time.

The Board notes that a SSA continuance of disability benefits 
notice dated in January 2004, listed the veteran's reasons 
for not being able to return to work.  These reasons included 
PTSD, panic disorder, anxiety, Lupus, Raynaud's disease and 
fibromyalgia.  The fact that the veteran has been found 
totally disabled by the Social Security Administration (SSA), 
based, at least in part on his PTSD, does not necessarily 
mean that he should receive a total schedular disability 
rating from VA.  Although VA is required to consider the 
SSA's findings, VA is not bound by their conclusions.  
Adjudication of VA and Social Security claims is based on 
different laws and regulations.  The award of disability 
benefits was based not only on PTSD, but on several 
nonservice-connected disorders as well.  In determining the 
proper disability rating for the veteran's service-connected 
PTSD, VA is only evaluating the severity of the psychiatric 
symptoms.  Moreover, it is clear from the SSA's decision that 
the veteran's PTSD alone was not significant enough to grant 
total disability.  

The medical evidence shows that the veteran does not manifest 
symptoms such as impaired thought processes or communication, 
hallucinations, inappropriate behavior, deficient personal 
hygiene, disorientation or memory loss.  Although 
concentration may be impaired, he is oriented and can 
remember facts such as his name, the names of his close 
relatives, etc.  He routinely denies having any suicidal or 
homicidal ideations during the course of medical treatment.  
Although he has some thoughts of dying, he denies that these 
are suicidal ideations.  He clearly is not in persistent 
danger of hurting himself or others; he retains adequate 
impulse control.  Although he complains of occasional panic 
attacks, his daily activities are not affected by symptoms 
such as fantasy, confusion, or explosive periods of 
aggressiveness.

The VA examination of December 2005 noted that the veteran 
expressed that his physical problems have made his emotional 
problems worse.  Chronic physical pain has resulted in 
continued depressed moods and anhedonia.  The examiner stated 
that the veteran's continuing physical decline and recent 
diagnosis of fibromyalgia and inguinal hernia have also 
contributed to his affective decline.  It was also noted that 
the veteran's other non-service-related condition of 
depressive symptoms and physical pain have aggravated his 
PTSD symptoms.  Symptoms, signs and effects attributable to 
the veteran's second diagnosis of major depression, severe 
and recurrent, include depressed mood and anhedonia, 
accompanied by a poor appetite, difficulty sleeping and daily 
fatigue, feelings of excessive guilt and hopelessness, 
worthlessness, difficulty making decisions and concentrating, 
accompanied by recurrent thoughts of death.  The secondary 
diagnosis of panic attacks noted that they were unpredictable 
and possibly related to PTSD.  The examiner did not state 
this with specificity.

The December 2005 multiaxial assessment indicated on Axis I 
that the veteran suffered from PTSD, severe and prolonged, 
directly related to active duty military service.  Panic 
attacks with agoraphobia and major depression, currently in 
remission, were not related to any active duty military 
service.  There was no diagnosis for Axis II.  Axis III noted 
the veteran suffered from fibromyalgia, systemic lupus 
erythematosis, Raynaud's disease, scleroderma, 
hypercholesterolemia, arthritis, hematospermia, erectile 
dysfunction and proteinuria.  Axis IV reflected financial 
problems and Avis V noted a GAF score of 45.

Treatment records dating from January 1998 through December 
2005 indicated that the veteran's GAF score fluctuated 
between 45 and 55.  These scores are indicative of serious 
symptoms.  The Board finds that these scores are adequately 
compensated at the veteran's current 70 percent disability 
level, but notes that the veteran's symptoms are not 
productive of suicidal ideation, severe obsessional rituals 
or frequent shoplifting, as noted in the GAF score criteria.

In determining that the veteran's symptomatology does not 
warrant a 100 percent disability rating, the Board notes the 
holding in Cohen v. Brown, 10 Vet. App. 128 (1997).  In 
Cohen, the United States Court of Appeals for Veterans Claims 
(Court) held that the DSM-IV criteria will be considered in 
making the initial determination of service connection for 
PTSD, but that once service connection is granted, the 
diagnostic code "will be for application to establish the 
appropriate disability rating."  See Cohen at p. 152.  The 
evidence considered in determining the level of impairment 
under 38 C.F.R. § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, the rating 
specialist is to consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV.  See 38 C.F.R. § 4.126.  If the evidence demonstrates 
that a claimant suffers symptoms or effects that cause 
occupational or social impairment equivalent to what would be 
caused by the symptoms listed in the diagnostic code, the 
appropriate, equivalent rating will be assigned.  The 
evidence of record does not support a finding that the 
veteran's symptomatology more nearly approximates a 100 
percent rating.  The Board has also reviewed the veteran's 
claim in conjunction with the DSM-IV, and continues to find 
the veteran's current rating appropriate.

The Board notes that the veteran was granted entitlement to 
individual unemployability in January 2006 due to symptoms 
associated with PTSD.  However, to receive a 100 percent 
schedular rating, he must have total occupational and social 
impairment.  While the veteran is significantly impaired, he 
does not have total social impairment.  He does have 
deficiencies in this area, but that is contemplated in 
ratings lower than 100 percent.  He does have some social 
isolation, but he has contact with others.  The fact remains 
that he has been able to maintain a lengthy marriage despite 
his psychiatric symptoms, and he apparently does visit with 
family on occasion and participate in some family activities 
(such as weddings).  He appears to have a close relationship 
with his children.

As noted above, the veteran's multiple non-service connected 
disabilities have affected his PTSD symptomatology.  As such, 
it is clear that his impairment is not based only on PTSD.  
It is certainly reasonable that the severity of his 
psychiatric symptoms would affect his occupational 
impairment.  His employment history was in a position 
involving customer contact, so clearly any difficulty he now 
has interacting with other people would affect his ability to 
pursue that occupation.  However, given his other non-service 
connected problems, it is not PTSD alone that has caused his 
current condition.  The severe psychological impairment is 
now recognized by the 70 percent rating that has been 
granted.  A higher schedular rating is not warranted.

In short, the evidence of record, summarized above, paints a 
picture of a serious impairment due to PTSD, but there is 
virtually no evidence of symptomatology consistent with, or 
approximating, total impairment.  A preponderance of the 
evidence is accordingly against the veteran's claim.  The 
benefit sought on appeal is therefore denied.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103(a) (West Supp. 2005); 38 C.F.R. § 3.159(b) (2005);  see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).  The June 
2005 notice letter informed the veteran of all of the 
elements listed above.

In the present case, VA satisfied its duty to notify by means 
of a June 2005 letter from the Appeals Management Center 
(AMC) to the appellant.  The letter informed the appellant of 
what evidence was required to substantiate the claim(s) and 
of his and VA's respective duties for obtaining evidence.  As 
the RO granted the 70 percent disability evaluation from the 
date of claim and the Board has concluded a higher rating is 
not warranted, there is no potential effective date issue in 
this case.  Further VCAA notice is not warranted.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).   

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided prior to the issuance of an appropriate 
notice letter.  

Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With respect to VA's duty to assist, the VCAA also requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103A (West Supp. 2005); 38 C.F.R. § 3.159(c), 
(d) (2005).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody.  VA 
obtained the veteran's records from the Social Security 
Administration, the Vet Center, and the VA medical center.  
The veteran has not referenced any outstanding records that 
he wanted VA to obtain.

The Board notes that VA regulations provide that VA will 
assist the veteran by providing a medical examination or 
obtaining a medical opinion based upon review of the evidence 
of record if VA determines that it is necessary to decide the 
claim.  The veteran was provided with VA medical examinations 
in May 2001 and December 2005.  

In the circumstances of this case, additional efforts to 
assist or notify the appellant in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  



	(CONTINUED ON NEXT PAGE)

ORDER


Entitlement to an increased disability evaluation for post-
traumatic stress disorder, currently evaluated as 70 percent 
disabling, is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


